DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  Figs.1 and 3 of instant drawing does not show “first bleed port and second bleed port of bleed valve” (as recited in claims 1 and 5), and all related/associated ports of “an air relay”, “a pressure regulator”, “fill valve”, “test valve”, “mass flow sensor”, and “vent valve” respectively (as recited in claims 1 and 4-5) in a broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, the “first bleed port and second bleed port of bleed valve” (as recited in claims 1 and 5), and all related/associated ports of “an air relay”, “a pressure regulator”, “fill valve”, “test valve”, “mass flow sensor”, and “vent valve” respectively (as recited in claims 1 and 4-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objection as pointed out above (see drawing objection as indicated above as an example).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “means for controlling the fluid flow from the second bleed port of the bleed valve” (as recited in claims 1 and 5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 8 of the instant specification appears to state that a flow control valve 70 is used to control fluid flow from the second bleed port of the bleed valve. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claims 1-3 an 5-7, claims 1-3 an 5-7 recite “air relay” that renders the claim indefinite because it is not clear what exactly constitute “air relay”. While page 8 of the instant specification states that air relay 25 is a non-bleeding air relay (also known as a volume booster), it does not clearly teach describe what exactly constitute “volume booster” as a non-bleeding air relay. Note that it is known in the art that volume booster operates as a three port (three position block-before-bleed valve or “bleeding air relay”). Hence, statement of “air relay 25 is a non-bleeding air relay (also known as a volume booster)” stated in page 8 of the instant specification is unclear.

	As to claims 2-4 and 6-7, claims 2-4 and 6-7 are also rejected based on their dependency on the rejected claim 1.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

As to claims 3 and 7, claims 3 and 7 contain subject matter "wherein the air relay is a non-bleeding air relay" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Page 3 of the instant specification states “the air relay may preferably be a non-bleeding air relay”. However, there is no clear written description support for claimed limitations: "the air relay may preferably be a non-bleeding air relay". Accordingly, the disclosure of the instant application has no support for limitations “wherein the air relay is a non-bleeding air relay”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As best understood, claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior Art “hereinafter AAPA”) and further in view of Wagner – US 20180180069 (hereinafter “Wa”), and further in further view of Stumbo – US 20150285383.
	As to claim 1, AAPA teaches an air regulator control pneumatic circuit for supplying air to a leakage detection system for testing a device under test for leakage, said air regulator control pneumatic circuit comprising: an air supply source having an outlet port for supplying compressed air to the leakage detection system; an air relay having a first port in fluid communication with the outlet port of said air supply source and a second port in fluid communication with an inlet of the leakage detection system; a pressure regulator having an inlet port in fluid communication with and connected at a point between the outlet port of the air supply source and the first port of the air relay, and an outlet port in fluid communication with and connected to a third port of the air relay (see fig.1 indicated as prior art). 
	AAPA does not explicitly teach a bleed valve having a first port in fluid communication with a fourth port of the air relay and a second bleed port; means for controlling the fluid flow from the second bleed port of the bleed valve.
	Wa teaches a concept of: volumetric flow booster (or air relay) contains bleed valves ([0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify air relay of AAPA with teachings of Wa to include a bleed valve incorporating with volumetric flow booster (or air relay), for ventilation aspect ([0048]).
	Modified AAPA does not explicitly teach a bleed valve having a first port in fluid communication with a fourth port of the air relay and a second bleed port; means for controlling the fluid flow from the second bleed port of the bleed valve.
	Stumbo teaches a concept of: bleed valve comprises inlet port 106 and vent port 105 (fig.2A, [0011-0012]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified air relay of AAPA with teachings of Stumbo to include a bleeding air regulator control pneumatic circuit for supplying air to a leakage detection system for testing a device under test for leakage, said bleeding air regulator control pneumatic circuit comprising a bleed valve having a first port in fluid communication with a fourth port of the air relay and a second bleed port; means for controlling the fluid flow from the second bleed port of the bleed valve, to relieve any residual pressure and/or leakage ([0002]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to relieve any residual pressure and/or leakage to prevent blowout; thus, bleed valve ensures that pressure surges inside air relay (or volume booster) are controlled or eliminated) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	As to claim 4, modified AAPA teaches all limitations of claim 1, AAPA further teaches wherein the leakage detection system comprises: a fill valve having a first port in fluid communication with inlet of the leakage detection system and a second port in fluid communication with the device under test; a test valve having a first port in fluid communication with the inlet of the leakage detection system and a second port in fluid communication with the device under test; a mass flow sensor in fluid communication with and positioned between the test valve and the inlet of the leakage detection system; a vent valve having a first port in fluid communication with the device under test and a second port open to a vent to the surrounding atmosphere; and a pressure transducer in fluid communication with the second port of the fill valve and the device under test (see fig.1 of AAPA).

As to claim 5, claim 5 is rejected as reasons stated in the rejection of claims 1 and 4.

As best understood, claims 2 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior Art “hereinafter AAPA”) and further in view of Wagner – US 20180180069 (hereinafter “Wa”) and Stumbo – US 20150285383, and further in further view of Gray – US 4331179.

As to claim 2, modified AAPA teaches all limitations of claim 1, it does not explicitly teach wherein the means for controlling comprises a flow control valve positioned between and in fluid communication with the air relay and the bleed valve.
Gray teaches a concept of: bleed valve is connected to control valve (col.1, lines 31-34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified air relay of AAPA with teachings of Gray to include the bleeding air regulator control pneumatic circuit comprises wherein the means for controlling comprises a flow control valve positioned between and in fluid communication with the air relay and the bleed valve (as recited in claim 2), the leakage detection system comprises wherein the means for controlling comprises a flow control valve positioned between and in fluid communication with the air relay and the bleed valve (as recited in claim 6), to permit flow at either a preselected maximum or minimum fluid pressure in the downstream flow (col.1, lines 31-34), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to block/stop/seal fluid flow from communicating with bleed valve while the bleed valve is removed for maintaining or repairing) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	As to claim 6, claim 6 is rejected as reasons stated in the rejection of claim 2.
Conclusion
Due to 112 issues presenting in claims 3 and 7 a rejection under prior art for claims 3 and 7 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20090283160, which teaches volume booster operates as a three port, three position block-before-bleed valve (fig.1, [0108]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861